           Case: 4:19-cr-00146-RLW Doc. #: 112 Filed: 04/09/21 Page: 1 of 8 PageID #: 393

                                        UNITED STATES DISTRICT COURT
                                                 EASTERN DISTRICT OF MISSOURI

 UNITED STATES OF AMERICA                                                   §      JUDGMENT IN A CRIMINAL CASE
                                                                            §
 V.                                                                         §
                                                                            §      Case Number: 4:19-CR-00146-RL W(l)
 GARY SCOTT HANCOCK                                                         §      USM Number: 48633-044
                                                                            §      Richard Russel Lozano
                                                                            §      Defendant 's Attorney

THE DEFENDANT:
 IZI pleaded guilty to count(s)                                     one of the indictment on December 18, 2019.
       pleaded guilty to count(s) before a U.S . Magistrate
 •     Judge, which was accepted bv the court.
       pleaded nolo contendere to count(s) which was
 •     accepted bv the court
 •     was found guilty on count(s) after a plea of not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                       Offense Ended       Count
 21 U.S.C. § 841(a)(I) and 21 U.S.C. § 841(b)(l)(C) Distribution ofFentanyl Resulting in Death             10/13/2018           Ir




The defendant is sentenced as provided in pages 2 through                                 of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.

 D     The defendant has been found not guilty on count(s)
 D     Count(s)      D is      D   are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.


                                                                     April 9, 2021
                                                                     Date of Imposition of Judgment




                                                                     Signature of Judge

                                                                     RONNIE L. WIIlTE
                                                                     UNITED STATES DISTRICT JUDGE
                                                                     Name and Title of Judge

                                                                     A ril 9 202
                                                                     Date
          Case: 4:19-cr-00146-RLW Doc. #: 112 Filed: 04/09/21 Page: 2 of 8 PageID #: 394
 AO 245B (Rev. MO ED 9/19) Judgment in a Criminal Case                                                           Judgment -- Page 2 of 7


DEFENDANT:                 GARY SCOTT HANCOCK
CASE NUMBER:               4: 19-CR-00 146-RLW( I)

                                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

240 month(s) as to count Ir.

 ~     The court makes the following recommendations to the Bureau of Prisons:

While in the custody of the Bureau of Prisons, it is recommended the defendant be evaluated for participation in the Residential Drug
Abuse Program and mental health treatment. It is also recommended the defendant be evaluated for participation in an
Occupational/Educational program. It is further recommended that the defendant be housed in a facility as close as possible to
Pensacola, FL or within 500 miles of Pensacola, FL. Such recommendations are made to the extent they are consistent with the
Bureau of Prisons policies.

 ~     The defendant is remanded to the custody of the United States Marshal.
 D     The defendant shall surrender to the United States Marshal for this district:


          D     at                                  D       a.m.     D      p.m.       on

          D     as notified by the United States Marshal.

 D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D     before 2 p.m. on
          D     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.




                                   MARSHALS RETURN MADE ON SEPARA TE PAGE
          Case: 4:19-cr-00146-RLW Doc. #: 112 Filed: 04/09/21 Page: 3 of 8 PageID #: 395
 AO 2458 (Rev. MO ED 9/19) Judgment in a Crimin al Case                                                          Judg ment -- Page 3 of7


DEFENDANT:                 GARY SCOTT HANCOCK
CASE NUMBER:               4: l 9-CR-00146-RL W( I)

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: three (3) years.



                                            MANDATORY CONDITIONS

 I.   You must not comm it another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           O     The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
 4.   ~    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
           of restitution. (check if applicable)
 5.   ~    You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   O    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et
           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
           you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   O    You must participate in an approved program for domestic violence. (check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 condjtions on the attached page.                                                                           •
          Case: 4:19-cr-00146-RLW Doc. #: 112 Filed: 04/09/21 Page: 4 of 8 PageID #: 396
 AO 245B (Rev. MOED 9/ 19) Judgment in a Criminal Case                                                             Judgment -- Page 4 of7


DEFENDANT:                 GARY SCOTT HANCOCK
CASE NUMBER:               4: 19-CR-00 146-RL W( I)

                               STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the cou.rt about, and bring about improvements in your conduct and condition.

 I. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. 1f notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view .
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least IO
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: \ , ,, u ull1

 Defendant's Signature                                                                             Date
          Case: 4:19-cr-00146-RLW Doc. #: 112 Filed: 04/09/21 Page: 5 of 8 PageID #: 397
 AO 2458 (Rev. MOED 9/19) Judgment in a Criminal Case                                                            Judgment -- Page 5 of7


DEFENDANT:                 GARY SCOTT HANCOCK
CASE NUMBER:               4: 19-CR-00 146-RL W(l)

                                 SPECIAL CONDITIONS OF SUPERVISION
While on supervision, the defendant shall comply with the standard conditions that have been adopted by this Court and shall comply
with the following additional conditions. ff it is determined there are costs associated with any services provided, the defendant shall
pay those costs based on a co-payment fee established by the probation office.


You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not attempt to obstruct or
tamper with the testing methods.

You must participate in a substance abuse treatment program and follow the rules and regulations of that program. The probation
officer will supervise your participation in the program (provider, location, modality, duration, intensity, etc.).

You must participate in a mental health treatment program and follow the rules and regulations of that program. The probation officer,
in consultation with the treatment provider, will supervise your participation in the program (provider, location, modality, duration,
intensity, etc.).

You must submit your person , property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(l)), other
electronic communications or data storage devices or media, or office, to a search conducted by a United States probation officer. You
must warn any other occupants that the premises may be subject to searches pursuant to this condition. The probation officer may
conduct a search under this condition only when reasonable suspicion exists that you have violated a condition of supervision and that
the areas to be searched contain evidence of this violation.

You must provide the probation officer with access to any requested financial information and authorize the release of any financial
information. The probation office may share financial information with the U.S. Attorney's Office.

You must not incur new credit charges, or open additional lines of credit without the approval of the probation officer.

You must apply all monies received from any anticipated and/or unexpected financial gains, including any income tax refunds,
inheritances, or judgments, to the outstanding Court-ordered financial obligation. You must immediately notify the probation office of
the receipt of any indicated monies.

If the judgment imposes a financial penalty, you must pay the fin ancial penalty in accordance with the Schedule of Payments sheet of
the judgment. You must also notify the court of any changes in economic circumstances that might affect the ability to pay this
financial penalty.
             Case: 4:19-cr-00146-RLW Doc. #: 112 Filed: 04/09/21 Page: 6 of 8 PageID #: 398
 AO 245B (Rev. MOED 9/19) Judgment in a Criminal Case                                                                             Judgment -- Page 6 of7

DEFENDANT:                    GARY SCOTT HANCOCK
CASE NUMBER:                  4: l 9-CR-00146-RL W(l)

                                          CRIMINAL MONETARY PENALTIES
     The defendant must a the total criminal monet
                     Assessment                                                        Fine         AV AA Assessment*            JVT A Assessment**
 TOTALS                 $100.00                                                        $.00

 D       The determination ofrestitution is deferred until   An Amended Judgment in a Criminal Case (A0245C) will be entered
         after such determination.
 1:8J    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

           If the defendant makes a partial payment, each payee shall receive an app roximately proportioned payment. However, pursuant to 18 U.S.C.
          § 3664(i), all nonfederal victims must be paid before the United States is paid.

Restitution of $6,362.17 to:

          TG
          $1 ,568.43

          TS
          $4,793.74

 D       Restitution amount ordered pursuant to plea agreement $
 D       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
         the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on the schedule of
         payments page may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 1:8:1   The court determined that the defendant does not have the ability to pay interest and it is ordered that:
         1:8J the interest requirement is waived for the           • fine                        l:8J restitution
         D     the interest requirement for the                    D      fine                               D     restitution is modified as follows:

* Arny, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. I I 4-22
*** Findings for the total amount of losses are required under Chapters I 09A, I I 0, I I 0A, and   113A of Title I 8 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

                ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
IT IS FURTHER ORDERED that pursuant to 18 U.S.C. § 3663A, the defendant shall make restitution in the total amount of
$6,3 62.17 to: Non-Public Victims. Payments of restitution shall be made to the Clerk of the Court for transfer to the victims.
The interest requirement for the restitution is waived.

All criminal monetary penalties are due in full immediately. The defendant shall pay all criminal monetary penalties through the Clerk
of Court. If the defendant cannot pay in full immediately, then the defendant shall make payments under the following minimum
payment schedule: During incarceration, it is recommended that the defendant pay criminal monetary penalties through an installment
plan in accordance with the Bureau of Prisons' Inmate Financial Responsibility Program at the rate of 50% of the funds available
to the defendant. If the defendant owes any criminal monetary penalties when released from incarceration, then the defendant shall
make payments in monthly installments ofat least $150, or no less than 10% of the defendant's gross earnings, whichever is greater,
with payments to commence no later than 30 days after release from imprisonment. Until all criminal monetary penalties are paid in
full, the defendant shall notify the Court and this district's United States Attorney's Office, Financial Litigation Unit, of any material
changes in the defendant's economic circumstances that might affect the defendant's ability to pay criminal monetary penalties. The
defendant shall notify this district's United States Attorney's Office, Financial Litigation Unit, of any change of mailing or residence
address that occurs while any portion of the criminal monetary penalties remains unpaid.

It is recommended that the defendant participate in the Financial Responsibility Program while incarcerated, if that is consistent with
Bureau of Prisons policies.
            Case: 4:19-cr-00146-RLW Doc. #: 112 Filed: 04/09/21 Page: 7 of 8 PageID #: 399
 AO 2458 (Rev. MOED 9/ 19) Judgment in a Crimin al Case                                                                            Jud gment -- Page 7 of 7


DEFENDANT:                     GARY SCOTT HANCOCK
CASE NUMBER:                   4: J9-CR-00146-RL W(l)

                                                    SCHEDULE OF PAYMENTS
Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      ~     Lump sum payments of$ 6,462.17 due immediately, balance due

        D     not later than                                       , or

        ~     in accordance                 •       C,         •          D,       D      E, or        ~       F below; or

 B      •     Payment to begin immediately (may be combined with                   D      C,           •       D, or               D      F below); or

 C      •     Payment in equal _ _ _ _ _ _ (e. g. , weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
              _ _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment;
              or

 D      D     Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
              _ __ __ _ (e.g., months or years), to commence _ __ _ (e.g., 30 or 60 days) after release from
              imprisonment to a term of supervision; or

 E      •     Payment during the term of supervised release will comm ence within _ _ _ _ _ _ (e.g., 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that
              time; or

 F      ~     Special instructions regarding the payment of criminal monetary penalties:
              It is ordered that the Defendant shall pay to the United States a special assessment of$100.00 for Count Ir, which
              shall be due immediately. Said special assessment shall be paid to the Clerk, U.S. District Court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

  D     Joint and Several
        See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
        Several Amount, and corresponding payee, if appropriate.

        D Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
        loss that gave rise to defendant's restitution obligation.
 D      The defendant shall pay the cost of prosecution.
 D      The defendant shall pay the following court cost(s):
 D      The defendant shall forfeit the defendant' s interest in the followin g property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) resti tution principal, (3) restitution interest, (4) AV AA assessment, (5)
fin e principal, (6) fin e interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and ( I 0) costs, including cost of prosecution
and court costs.
...      Case: 4:19-cr-00146-RLW Doc. #: 112 Filed: 04/09/21 Page: 8 of 8 PageID #: 400
DEFENDANT:           GARY SCOTT HANCOCK
CASE NUMBER:         4: l 9-CR-00146-RLW( I)
USM Number:          48633-044


                                 UNITED STATES MARSHAL
                          RETURN OF JUDGMENT IN A CRIMINAL CASE

I have executed this judgment as follows:

Date defendant was delivered with certified copy of this judgment: _ _ _ _ _ _ _ __


Name and location of facility: - - - - - - - - - - - - - - - - - - - - - -



D Defendant was sentenced to Time Served and was released on:- - - - - - - - - -

•   Defendant was sentenced to _ _ _ months/years of Probation and was released on: _ _ _ _ _ _ __

D Defendant was sentenced to _ _ _ months/years of Supervised Release and was released on: _ _ _ __




NAME OF US MARSHAL/WARDEN




By: NAME OF DEPUTY US MARSHAL/CSO
